EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Pil Kim on 7/6/2021.

The application has been amended as follows: 
In claim 1, at lines 15-16, please replace the phrase --on the opposite ends of the horizontal portion, and-- with the phrase --on opposite ends of the lamp tube, and--

Please CANCEL claims 11 and 15-19

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the apparatus for processing a substrate as recited in claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Niihara (JP 2007-273598), Wang (US 6,135,838), and Negoro et al.  (US 8,877,076), to further include the structure and function of the nozzle unit.  In contrast to the claimed invention, Niihara discloses a substrate processing apparatus having an arm (10), a hollow integrated head (3) with a quartz glass (29) lower surface, a release liquid flow pipe (14), and a UV irradiation device (25) arranged in the hollow portion of the integrated head (machine translation, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711